DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Response to Amendment
Claims 1, 6, and 16 have been amended. Claims 14, 39, and 40 have been canceled. Claims 41 and 42 are new. Claims 1-7, 9-11, 16-19, 21, 23-25, 27, 37-38, and 41-42 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (U.S. Patent Application Publication No. 2011/0054418) in view of Reich et al. (International Publication No. WO 2009/035562), in further view of Rapacki et al. (U.S. Patent Application Publication No. 2009/0104248), and in further view of Haffner et al. (U.S. Patent Application Publication No. 2012/0078362).
Regarding claim 1, Pugh discloses a punctal implant for insertion into a punctum of the eye of a subject (Figs. 5A-5C, feat. 501; ¶0017 and 0044), the implant comprising: an outer shell (506; ¶0044) having: (i) a proximal end comprising at least one region of drug release (502; ¶0044), (ii) a closed distal end (See annotated Fig. 1, feat. 508); and (iii) an interior lumen comprising a drug positioned within the lumen (505; ¶0044); and a flange (See annotated Fig. 1, feat. 510), a separator positioned within the lumen to separate drugs units within the interior lumen (Figs. 1C and 1E, feat. 106; ¶0025-0029), wherein the drug units are sized and physically arranged within the interior lumen to allow the first drug unit to be closer to the region of drug release and initially elute prior to an initial elution of a second drug unit (Fig. 3; ¶0017, 0018, and 0036-0038), and wherein the drug units elute from the lumen to the tear film of the eye of the subject by passing through the at least one region of drug release (502; ¶0017, 0025, and 0044).
Pugh does not disclose that the punctal implant is configured to deliver two or more drugs to the eye of the subject, that the interior lumen comprises at least two drugs, that the flange is asymmetrical, that the asymmetrical flange has a length extending in a first direction that exceeds a width extending in a second direction, or that the first and second drugs are individually shaped into tablets.
Reich teaches drug cores for the release of therapeutic agents (Abstract) that may be used in punctal plugs (Page 75, lines 4-20). Reich further teaches that the drug cores may comprise two drugs arranged such that a first drug elutes into the tears of the eye prior to the second drug beginning to elute (Fig. 32, feats. 3110 and 3115; Page 147, lines 26-40). Reich teaches that such an implant advantageously allows for multiple therapeutic effects to be delivered to the eye of the subject and for the side effects of one drug to be countered by the other drug (Page 72, lines 10-19). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Pugh so that it is configured to deliver two or more drugs to the eye of the subject and so that the interior lumen comprises at least two drugs so that multiple therapeutic effects can be delivered to the eye of the subject and the side effects of each drug could be countered by the other drug.
Rapacki teaches lacrimal punctal implants (Abstract). Rapacki teaches embodiments of punctal implants which comprise asymmetrical flanges (Fig. 3A, feat. 332; Figs. 34A and 34B, feat. 3432; ¶0071, 0072, and 0133). Rapacki teaches that such asymmetrical flanges may limit patient discomfort by being parallel to or extending away from the eye (¶0072 and 0133). Rapacki further teaches that the asymmetrical flange may have a length extending in a first direction (Fig. 34B, direction X) that exceeds its width in a second direction (Fig. 34B, direction Y). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Pugh in view of Reich so that the flange is asymmetrical and so that the asymmetrical flange has a length extending in a first direction that exceeds a width extending in a second direction so that it may limit patient discomfort by being parallel to or extend away from the patient’s eye as taught by Rapacki.
Haffner teaches a drug eluting ocular implant (Figs. 18A-18Q; ¶0150-0158) comprising an outer shell (Figs. 18B and 18P, feat. 54) having a proximal end (Figs. 18C, 18E, and 18P, feat. 53a) comprising at least one region of drug release (Figs. 18C, 18E, and 18P, feat. 56a; ¶0150), a closed distal end (Fig. 18B, feat. 359), an interior lumen (Figs. 18G-18J and 18P, feat. 58) comprising two or more drugs (Fig. 18P, feats. 62, 62a, 62b, 62c, and 62d; ¶0151 and 0153), and one or more separators (Fig. 18P, feat. 60; ¶0152-0153) positioned within the lumen to separate the two or more drugs with different properties such that they elute at different times (¶0156-0158). Haffner further teaches that the drug or drugs may be pellets (¶0157-0158). According to Merriam-Webster, in a medical context, a tablet is defined as a small mass of medicated material, and a pellet is defined as a usually small body of medicine, and both Haffner (¶0028) and the present specification (¶0087 and 0102-0103) treat pellets and tablets as essentially interchangeable. Pugh in view of Reich and in further view of Rapacki discloses a base punctal implant in which a first and second drug are sequentially released upon which the implant of claim 1 could be seen as an improvement by virtue of the drugs being formulated as tablets. The ocular implant of Haffner is comparable to the punctal implant disclosed by Pugh in view of Reich and in further view of Rapacki because both devices comprise a similar structure. The ocular implant of Haffner has been further improved by formulating the drugs contained within as tablets. In view of the ocular implant of Haffner, one of ordinary skill in the art could have formulated the drugs in the punctal implant disclosed by Pugh in view of Reich and in further view of Rapacki as tablets with the predictable result of the drugs being delivered sequentially from the tablets due to the similar physical arrangement of the drugs (Haffner: Fig. 18P, feats. 62a-62d; Pugh: Fig. 5C, feat. 504; Reich: Fig. 32, feats. 3110 and 3115). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the punctal implant disclosed by Pugh in view of Reich and in further view of Rapacki so that the first and second drugs are individually shaped into tablets. Please see 
    PNG
    media_image1.png
    431
    696
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Adapted from Figure 5 of Pugh.)]MPEP §2143.I(C).

Regarding claim 2, Pugh in view of Reich, in further view of Rapacki, and in further view of Haffner discloses the implant of claim 1. Pugh further discloses at least one retention feature configured to anchor the implant in the punctum (See annotated Fig. 1, feat. 509).
Regarding claim 3, Pugh in view of Reich, in further view of Rapacki, and in further view of Haffner discloses the implant of claim 1. Pugh in view of Reich and in further view of Rapacki further discloses that the asymmetrical (Rapacki: ¶0071, 0072, and 0133) flange is configured to rest on the surface of the eyelid when the implant is inserted into the punctum (See annotated Fig. 1, feat. 510).
Regarding claim 4, Pugh in view of Reich, in further view of Rapacki, and in further view of Haffner discloses the implant of claim 2.
As discussed above, Rapacki teaches lacrimal punctal implants (Abstract). Rapacki teaches an embodiment in which the retention feature (Fig. 38) comprises channels (Fig. 38, feat. 3832) which may extend through the length of the retention feature (¶0137-0138). Rapacki teaches that such a retention feature prevents over insertion of the associated lacrimal implant (¶0137). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Pugh in view of Reich, in further view of Rapacki, and in further view of Haffner so that the at least one retention feature is non-occlusive in order to avoid over insertion as taught by Rapacki.
Regarding claim 5, Pugh in view of Reich, in further view of Rapacki, and in further view of Haffner discloses the implant of claim 1. Pugh further discloses that the at least one region of drug release comprises at least one aperture (Fig. 5, feat. 502; ¶0044).
Regarding claim 42, Pugh in view of Reich, in further view of Rapacki, and in further view of Haffner discloses the implant of claim 1. Pugh further discloses that a first drug unit is closer to the region of drug release than the second drug unit (Pugh: Fig. 3; ¶0017, 0018, and 0036-0038). The present specification defines the top of the punctal plug to be the side with the flange and region of drug release (Fig. 2B; ¶0079). Therefore, Pugh discloses that the first drug unit is positioned atop the second drug unit. As discussed above, Haffner teaches that different drugs may be sequentially released and may be in the form of tablets. Therefore, Pugh in view or Reich, in further view of Rapacki, and in further view of Haffner discloses that the first drug is shaped into a first tablet and the second drug is shaped into a second tablet, and that the first tablet is positioned atop the second tablet.
Allowable Subject Matter
Claims 6-7, 9-11, 16-19, 21, 23-25, 27, 37-38, and 41 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 6 and corresponding dependent claims 7, 9-11, and 41, applicant amended claim 6 to include the subject matter of canceled claim 14. Reich was previously used to reject claim 14. Applicant’s argument that Reich only discloses a first drug formed as a discontinuous phase dispersed in another material, such as a silicone matrix, and not a second drug is persuasive. Furthermore, Reich’s teaching that delivering two or more drugs to the eye of a subject advantageously allows for multiple therapeutic effects to be delivered to the eye does not render it obvious for the first drug to be a discontinuous first phase dispersed within the second drug as claimed because Reich provides for other ways in which multiple drugs are delivered, such as the first and second drugs to be discontinuous phases within a silicone matrix. Therefore, claims 6-7, 9-11, and 41 are allowable over the prior art.
Regarding independent claim 16 and corresponding dependent claims 17-19, 21, 23-25, and 27, applicant amended claim 16 to recite that the annular ring component is permeable or semi-permeable and that it lies entirely within the interior lumen. Applicant’s argument that Cohan only allows for a choice of a pore or an imperforate material, but not a combination, is persuasive. Furthermore, applicant’s argument that Haffner does not teach an annular ring component positioned entirely within the interior lumen is persuasive. Therefore, claims 16-19, 21, 23-25, and 27 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 16-19, 21, 23-25, 27, and 40 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendment to claim 16. Accordingly, the rejection has been withdrawn.
Applicant’s arguments, see pages 7- 8 of Applicant’s Remarks, filed 05/31/2022, with respect to the rejections of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Pugh in view of Reich and Rapacki, and of claim 39 in further view of Haffner have been fully considered and are not persuasive. Applicant canceled claim 39 and incorporated its subject matter into claim 1, so a new ground of rejection has been made of claims 1-5, and new claim 42, under 35 U.S.C. 103 as being unpatentable over Pugh in view of Reich, in further view of Rapacki, and in further view of Haffner.
Applicant argues that while the final rejection dated 03/01/2022 cites Haffner as teaching that the drugs may be pellets, Haffner is silent with respect to the drugs being individually shaped into tablets. However, Haffner teaches that different drugs in the implant may be sequentially released from the implant and may be in the form of pellets (¶0156-0158). As discussed above, pellets and tablets have similar definitions in a medical context, and the prior art (¶0028) and present specification (¶0087 and 0102-0103) treat pellets and tablets as interchangeable. Therefore, Haffner teaches that the drugs may be individually shaped into tablets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781